Title: Memorandum from Albert Gallatin, [10 April 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


            
              [10 Apr. 1802]
            The paper “Sinking fund” is sent to show Steeles sentiments in 1799 & the project then existing to destroy the sinking fund. Steele did not understand fully the subject & is mistaken as to the application of a particular law; but it is immaterial to the general purpose—
            The letters from Baltimore give me hopes that we will not be losers by A. Brown’s failure—
          